Cause number:            01-16-00044-CV
Style:                   TMX Finance Holdings, Inc. v. Wellshire Financial Services, LLC,
                         d/b/a LoanStar Title Loans, d/b/a MoneyMax Title Loans, and d/b/a
                         LoanMax; Meadowwood Financial Services, LLC d/b/a LoanStar Title
                         Loans, and d/b/a MoneyMax Title Loans; Integrity Texas Funding, LP
Date motion filed*:      February 17, 2016
Type of motion:          Joint Motion for Extension of Time to File Appellant’s Brief and
                         Documents Submitted to the Trial Court In Camera
Parties filing motion:   Appellant and Appellees
Document to be filed:    Appellant’s brief and documents submitted in camera to trial court

Is appeal accelerated?      Yes (interlocutory appeal).

If motion to extend time:
       Original due date:                February 18, 2016
       Number of extensions granted:         0         Current Due Date: February 18, 2016
       Date Requested:                   March 3, 2016 (14-day extension)

Ordered that motion is:
       Granted
              If documents are to be filed, documents due: March 3, 2016.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant is ordered to file its brief by March 3, 2016, and to deliver the documents,
       that were submitted in camera to the trial court, to the Clerk of this Court in a sealed
       envelope marked, “Submitted for In Camera Review Only,” with the cause number and
       style, by 5 p.m. on March 3, 2016. Cf. TEX. R. CIV. P. 193.4(a).

Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually

Date: February 23, 2016